Order filed September 8, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-22-00239-CV
                                    __________

     IN THE INTEREST OF R.C., J.C., AND E.C., CHILDREN


                     On Appeal from the 35th District Court
                             Brown County, Texas
                       Trial Court Cause No. CV2105176


                                     ORDER
      On August 24, 2022, the father of the children filed a notice of accelerated
appeal from a final order signed on June 23, 2022. When the appeal was filed in this
court, we noted that the notice of appeal appeared to be untimely. See TEX. R.
APP. P. 26.1(b). Appellant has filed in the trial court (1) a request for permission to
file an out-of-time appeal; (2) a document in which he explains that the district clerk
did not send him any notice of the final order until July 22, 2022, and that he did not
receive notice of the order until August 24; and (3) a motion to withdraw as counsel.
See TEX. R. CIV. P. 306a; see also TEX. R. APP. P. 6.5, 26.1(b). We abate this appeal.
        TEX. R. CIV. P. 306a provides that, if within twenty days after a judgment is
signed, a party adversely affected by it has neither received the required notice nor
acquired actual knowledge of the judgment, the appellate deadlines shall begin to
run from the date that such party received notice or acquired actual knowledge of
the rendition of judgment. TEX. R. CIV. P. 306a.4; see also TEX. R. APP. P. 4.2(a).
In order to establish the application of the rule, the adversely affected party must
“prove in the trial court, on sworn motion and notice, the date on which the party or
his attorney first either received a notice of the judgment or acquired actual
knowledge of the signing and that this date was more than twenty days after the
judgment was signed.” TEX. R. CIV. P. 306a.5; see also TEX. R. APP. P. 4.2(b). After
hearing the motion, the trial court shall sign a written order indicating the date when
the party first received notice or acquired actual knowledge of the signing of the
judgment. TEX. R. APP. P. 4.2(c).
        Appellant has not presented this court with any finding by the trial court
reflecting the date that he received notice or acquired actual knowledge of the
June 23 order. We abate this appeal to provide Appellant an opportunity to obtain
the requisite findings from the trial court and for the trial court to determine whether
Appellant’s counsel should be permitted to withdraw as counsel in this appeal. If
these matters are pursued by Appellant in the trial court, the trial court clerk is
directed to furnish the trial court’s findings to this court on or before September 28,
2022.
        The appeal is abated.


                                                      PER CURIAM
September 8, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                           2